Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/21/2022 has been entered.

Acknowledgements
Applicant’s arguments filed on 03/21/2022 are acknowledged. Amended Claims 1, 3, 11 and 14-18 are acknowledged by the examiner. Accordingly, claims 1 and 3-18 are remain pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

  	Claim 1, line 7, “..compare the first image with the plurality of second images..”. The specification does not provide support for first image comparison with the second images.
 	Independent Claims 11 and 14-17 are rejected similar reason as Claim 1. Claims 3-10, 12-13 and 18 are rejected depended upon rejected base claims. 

The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.; see also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998)(holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).

Pertinent reference: 
Wang et al. (US 6,035,055) teaches an image search apparatus where an image for matching is input, a plurality of faces are extracted and images with a user selected one or more faces from the image are searched to obtain similar images from a database (see Figure 3; c. 6, l. 12 – c. 8, l. 16 and claim 6). 
Wang differs from the Claim limitation because limitation specifically claiming plurality of cameras in a faculty with first camera capturing image for the purpose matching images captured by the second cameras where two or more same faces of person needs to be present for family or friends getting their desire pictures not the strangers and presenting the desire image. 

Subject Matter Not Taught by the Prior Art
Claims 1 and 3-18 contain subject matter not taught by the prior art. 
As stated in the Applicant's Arguments dated 03/21/2022, page 13, the cited prior art fails to disclose or suggest at least, “…obtain a first image including a plurality of first faces captured by a first camera; store a plurality of second images captured by one or more a second-image generation cameras installed in a facility; compare the first image with the plurality of second images; identify a second image, among the plurality of second images, which includes at least two second faces matching at least two first faces, among the plurality of first faces included in the first image; extract the stored second image including the at least two second faces matching the at least two first faces in the first image, the at least two second faces corresponding to at least two persons; and cause a display to the extracted second image...” as recited in amended claim 1. 

As stated in the Applicant's Arguments dated 03/21/2022, page 13, the cited prior art fails to disclose or suggest at least, “…obtain a first image including a plurality of first faces captured by a first camera in association with one or a plurality of pieces of identification information obtained by a wireless communication apparatus which is installed in a periphery of the first camera and obtain the identification information from one or a plurality of electronic tags or portable terminals of which a positional 

Independent claims 14-17 include elements similar to those of amended claims 1 and 11.  The dependent claims 3-10 and 18 all depend on base claim discussed above.
However, claims 1 and 3-18 cannot be considered allowable at this time due to the above 35 USC 112(a) rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698